Citation Nr: 9904078	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  92-19 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C. § 1151 based on medical and 
surgical treatment provided at a Department of Veterans 
Affairs facility in the 1960's.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel
INTRODUCTION

The veteran had active naval service from November 1942 to 
November 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1992 rating decision of the Newark, 
New Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for the cause of 
the veteran's death; and an August 1995 rating decision that 
denied DIC benefits under 38 U.S.C.A. § 1151 based on medical 
and surgical treatment provided at a VA facility in the 
1960's.  

This case was remanded by the Board in August 1994 and April 
1997.  The Board is satisfied that the requested development 
has been accomplished and will address the merits of the 
appellant's claims in this decision.  The Board notes that, 
contrary to previous assertions, it was determined that the 
appellant had not filed a previous claim of service 
connection for the cause of the veteran's death; therefore, 
that issue will be addressed on a de novo basis.  

In November 1991, in another case, the United States Court of 
Veterans Appeals (Court) invalidated 38 C.F.R. § 3.358(c)(3).  
Gardner v. Derwinski, 1 Vet. App. 584 (1991).  The Court's 
decision was affirmed by the United States Court of Appeals 
for the Federal Circuit (Court of Appeals) in Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), and subsequently 
appealed to the United States Supreme Court (Supreme Court).

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court and the 
Court of Appeals.  Brown v. Gardner, 513 U.S. 115, 115 S.Ct. 
552 (1994).  Thereafter, the Secretary of Veterans Affairs 
(Secretary) sought an opinion from the United States Attorney 
General as to the full extent to which benefits were 
authorized under the Supreme Court's decision.  On March 16, 
1995, interim regulations were published deleting the fault 
or accident provision of 38 C.F.R. § 3.358 in order to 
conform the regulations to the Supreme Court's decision.  The 
final regulatory amendments were adopted on May 23, 1996, and 
codified at 38 C.F.R. § 3.358(c) (1998).  

The Board notes that, during the pendency of the instant 
appeal, the Departments of Veterans Affairs and Housing and 
Urban Development, and Independent Agencies Appropriations 
Act, 1997 (Act), Pub. L. No. 104-204, § 422(a), 110 Stat. 
2874, 2926 (1996), was enacted.  In pertinent part, this Act 
amended 38 U.S.C. § 1151 with regard to what constitutes a 
"qualifying additional disability" susceptible of 
compensation.  However, the Act specifies that the amendments 
to 38 U.S.C. § 1151 are effective for appeals filed on or 
after October 1, 1997.  Hence, they are not applicable in 
this case.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran had no service-connected disabilities; he 
died on June [redacted], 1963.

3.  The immediate cause of the veteran's death was pulmonary 
tuberculosis; other factors included adhesive pericarditis, 
and liver and kidney involvement.  

4.  Pulmonary tuberculosis, cardiovascular disease or 
nephritis were not manifested in service or within the 
applicable presumptive periods after the veteran's discharge 
from service; and there is no competent evidence showing that 
the conditions were related to the veteran's military 
service.  

5.  The veteran was hospitalized at two VA facilities from 
the late 1950's to the early 1960's for active, far advanced 
pulmonary tuberculosis which was treated with chemotherapy 
and surgery.  

6.  There is no competent evidence to the effect that the 
veteran's death from pulmonary tuberculosis and adhesive 
pericarditis with liver and kidney involvement was caused or 
hastened by treatment, including surgery or drug therapy, at 
a VA facility in the 1960's.  


CONCLUSIONS OF LAW

1.  The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. §§ 1310, 
5107(a) (West 1991); 38 C.F.R. § 3.312 (1998).

2.  The claim for DIC benefits under 38 U.S.C.A. § 1151 based 
on treatment and surgery at a VA facility in the 1960's is 
not well grounded.  38 U.S.C.A. §§ 1151, 5107 (West 1991); 
38 C.F.R. § 3.358 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records do not show any treatment for 
tuberculosis, heart disease or kidney disease.  On 
examination in November 1942, the veteran's chest was clear.  
On examination in November 1945 it was again noted that his 
chest was clear.  In May 1946, he was seen for complaints of 
chronic otitis media in the left ear.  Examination at that 
time reported that the lungs were clear to auscultation and 
percussion.  A chest x-ray taken in November 1948 was 
negative and the veteran was found physically fit for 
discharge from service.  
In a June 1957 note, John D. Dennis, Jr., M.D., reported that 
he saw the veteran in November 1956.  A state sputum analysis 
was positive and pulmonary tuberculosis was diagnosed.  He 
referred the veteran to W.L. Weintraub, M.D.  

A June 1957 note from Dr. Weintraub reported that the veteran 
was diagnosed with active pulmonary tuberculosis in November 
1955.  He related that the veteran had been under his care 
with chemotherapy since December 17, 1956 and he was doing 
fairly well with x-ray evidence of improvement.  

On VA examination in July 1957, the veteran complained that 
he was always tired, and he had chills and fevers.  A chest 
x-ray showed extensive confluent infiltration in the medial 
portion of the upper half of the left lung extending from the 
hilum to the apex.  The hilum was elevated.  There was a 
large area of radiolucency in the peripheral portion of the 
left upper lobe suggestive of a cavity.  The mediastinum was 
somewhat shifted to the left.  There were small scattered 
areas of infiltration in the right mid-lung field.  The 
findings confirmed bilateral tuberculosis.  An EKG was 
normal.  

A VA hospitalization interim summary dated in July 1957 
related that the veteran had a history of tuberculosis since 
October 1956.  He had noticed the onset of fatigue, weight 
loss, chills, fever and productive cough at that time.  A 
November 1956 chest film revealed a moderately advanced 
pulmonary tuberculosis with cavitary component in the left 
upper lobe.  He was started on dihydrostreptomycin twice a 
week and INH.  Initially he felt improved toward the end of 
January and February; however, since that time he noticed 
critical regression.  He felt febrile, exhausted, had night 
sweats and chills, and a dry cough.  He also noticed 
significant weight loss.  He was admitted to the hospital.  
There was no contact history of tuberculosis, but his first 
wife had tuberculosis in 1950.  He had been separated from 
his first wife since 1950.  He reported that he had pneumonia 
twice, in 1943 and 1944.  He was also treated for gonorrhea 
in 1943 and 1944.  Examination revealed that the chest was 
asthenic.  The lung fields were clear except for posttussive 
rales in the left upper lung field posteriorly.  There was no 
enlargement of the heart and regular sinus tachycardia.  
Sputum smears were positive.  An IV pyelogram showed 
nonvisualization of the right kidney, but the etiology of the 
renal picture was not definite at the time.  His INH was 
increased and he was placed on Viomycin and Peridoxine.  The 
diagnoses were:  far advanced, pulmonary tuberculosis, active 
ten months; and non-functioning right kidney, etiology to be 
determined.  

A VA medical certificate reported that the veteran was 
admitted to the Essex County Sanitarium from the East Orange 
VAMC where he had been hospitalized from July 17, 1957 to 
October 9, 1957.  X-rays revealed dense coalescent 
infiltration occupying the left upper lobe with small 
highlights in the apical and subapical areas.  There was also 
infiltration at the level of the second right interspace.  
The remaining lung fields were clear.  The diagnosis was 
bilateral pulmonary tuberculosis, far advanced.  

In a VA hospitalization final summary, it was noted that the 
veteran was hospitalized from July 17, 1957 to October 9, 
1957.  A chest x-ray in August 1957 revealed minimal 
regression in the infiltrates in the left upper lobe and 
right mid-lung field.  AP tomograms revealed a system of 
cavities in the left upper lobe with the largest cavity 
measuring three centimeters in diameter.  There was no 
definite cavity in the right mid-lung field.  Cavitary 
disease persisted.  A retrograde phylography was repeated in 
September 1957 which showed a normal left upper urinary tract 
with a large right hydronephrosis.  It was thought that the 
hydronephrosis may be associated with the tuberculosis, but a 
GU consult believed that it was not.  A right nephrectomy or 
nephro-ureterectomy was recommended; however, surgery was 
delayed until the pulmonary condition became less active.  It 
was noted that he was angered at his lack of freedom in the 
hospital and he could not be persuaded that his severe 
chronic course, active both radiologically and 
bacteriologically, as well as his non-functioning right 
kidney required bed rest.  He adamantly expressed a desire to 
be discharged and left the hospital against medical advice on 
October 9, 1957.  The clinical diagnoses were:  far advanced, 
active pulmonary tuberculosis, Group II active 12 months; and 
undiagnosed disease of the right kidney (nonfunctioning right 
kidney).  It was recommended that the veteran be immediately 
rehospitalized and that he continue on therapy with INH, PAS 
and viomycin.  

In an October 1957 memorandum, a VA social worker recommended 
that the veteran be rehospitalized at once.  It was noted 
that he had left the hospital in East Orange, New Jersey, 
against medical advice on October 9, 1957.  He was staying at 
the Essex County Sanitarium pending readmission to the VA 
facility.  

In an October 1957 memorandum, the RO referred the veteran's 
chest x-rays (dated in November 1942, September 1945, January 
1947, February 1948, November 1948, March 1950, March 1951 
and July 1952) to a physician for an opinion as to whether 
the induction film showed evidence of pulmonary tuberculosis, 
and if so, what advancement of the disease was shown on 
subsequent films.  The Chief of the Department of Radiology 
responded that there was no evidence of pulmonary 
tuberculosis on any of the films, nor was there evidence of 
any other chest pathology.  

In an October 1957 rating decision, the RO denied service 
connection for pulmonary tuberculosis finding that there was 
no evidence to show that the condition was manifested in 
service or within three years of the veteran's discharge from 
service.  

A January 1958 (sic) letter from the Essex County Sanitarium 
related that the veteran was admitted to that facility on 
October 14, 1957 after being discharged from the VAMC in East 
Orange, New Jersey against medical advice.  He was admitted 
under the condition that he would remain there until he had 
completed his treatment and it was considered inactive.  The 
veteran expressed his desire to return to the VA facility.  
A VA transfer summary dated in December 1959 reported that 
the veteran was readmitted to the East Orange VAMC on March 
13, 1958.  It was noted that he had been hospitalized 
elsewhere in the interim and had undergone a right 
nephrectomy.  He was continued on his chemotherapy and in 
June 1958 a decision was made to resect the left side 
pathology.  However, surgery was deferred because of the 
spread to the lower lung field just prior to the procedure.  
His condition was reviewed in September 1958 and a left upper 
lobectomy and segmental resection of the superior segment of 
the left lower lobe was performed.  The post-operative course 
was uncomplicated and on March 12, 1959 a right upper 
lobectomy was performed for the cavitary disease in the right 
upper lobe.  The initial post-operative course was uneventful 
except for a prolonged leakage from the raw lung surface and 
an acute episode of psychosis attributed to toxicity.  Both 
complications subsided and he then developed several 
furuncles on the face.  These responded to therapy and on 
Mary 18, 1959, an anterior paramediastinal fluid pocket was 
noted in the right chest indicating a bronchopleural fistula 
with loculated empyema.  Intercostal tube drainage was 
instituted, but drainage was unsatisfactory and a localized 
procedure was performed.  On November 25, 1959, the veteran 
complained of dysuria and showed evidence of urethritis with 
penile ulceration, enlarged tender lymph nodes and 
costovertebral angle tenderness on the right side with fever.  
Ulcerative balanitis was diagnosed.  Therapy was instituted 
and shortly thereafter, an erythema multiforme exudativum was 
diagnosed.  It was felt that this was probably on a toxic 
basis, secondary to drug therapy.  Medication was withheld 
and the high fever was reduced.  However, his psychiatric 
status then deteriorated rapidly.  He experienced convulsive 
seizures, and manifested severe depression with lack of 
orientation.  On neuropsychiatric consultation, a psychosis 
was diagnosed.  It was undetermined whether it was toxic or 
true schizophrenia.  He was transferred to the VAMC in 
Montrose, New York, a psychiatric facility.  

A final summary from the VAMC in Montrose related that the 
veteran's condition improved and it was recommended that he 
return to a tuberculosis hospital.  On December 31, 1959, he 
had no evidence of intellectual or emotional disorganization 
and by January 14, 1960, he was in complete control 
emotionally.  The penile lesions were epithelializing nicely 
and the inguinal glands had drained.  Additionally, he had 
been gaining weight.  He was transferred back to the East 
Orange VAMC on January 25, 1960.  The diagnoses were:  
Chronic, far advanced, active pulmonary tuberculosis, Class 
I; psychotic reaction without clearly defined structural 
change, recovered; post-operative absence of the right 
kidney; and improved, ulcerated balanitis.  His prognosis was 
guarded.  

A VA final summary dated from January 25, 1960 to September 
30, 1960 noted that the veteran had returned to the VAMC in 
East Orange, New Jersey.  He was continued on his drug 
therapy and underwent bronchoscopies with biopsies in June 
and July 1960.  The diagnoses were:  active, far advanced 
pulmonary tuberculosis; and deformity of the right anterior 
chest following surgery.  

Progress reports dated in November 1960, January 1961, March 
1961, May 1961 and August 1961 showed that the veteran 
continued to receive chemotherapy for his tuberculosis.  He 
also had an open drainage site on the right anterior chest.  
In May 1961, his sputum was negative.  However, in August 
1961, it was positive again and he was rehospitalized on 
September 12, 1961 because of a change in x-rays.  

A tuberculosis case report related that the veteran was 
hospitalized from October 18-19, 1962.  No further records 
were noted.  

The veteran died on June [redacted], 1963.  The immediate 
cause of death was listed as active, severe tuberculosis.  
No other contributory conditions were indicated.  It was 
noted that an autopsy was performed.  In a letter to the 
appellant, the physician who conducted the autopsy commented 
that the veteran had long standing pulmonary tuberculosis, with 
resultant cavitary formation and subsequent development of a 
sinus tract draining from the right lung externally to the 
skin.  Additionally, the veteran had developed an acute 
bronchopneumonia.  The examination also disclosed evidence of 
adhesive pericarditis as well as liver and kidney 
involvement.  No cancerous growth was detected.  He concluded 
that the above conditions were the primary causes of death.  

In her September 1992 substantive appeal, the appellant 
related that the veteran had been ill during his military 
service in 1946 and that he continued to experience flare-ups 
throughout their marriage.  She asserted that experimental 
drugs were used for his treatment of tuberculosis and these 
drugs caused the need for the removal of one of his kidneys.  

At a personal hearing in February 1996, the appellant 
testified that the veteran was hospitalized in 1958 because 
he had been losing weight.  He was diagnosed with pulmonary 
tuberculosis and was hospitalized for approximately three and 
a half years until his death.  During the course of his 
treatment, a new drug was used which caused his penis to 
become gangrenous.  He also suffered from kidney infections 
and became unmanageable.  On one occasion when she went to 
visit him, she learned that he had been transferred to the 
psychiatric hospital in Montrose, New York.  When she visited 
him there, he did not recognize her and had a seizure.  She 
related that the medication caused his kidney problems and 
led to his death.  

II.  Analysis

The threshold question that must be resolved is whether the 
appellant has presented evidence that her claims are well 
grounded.  See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  A well grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious.  
Murphy, 1 Vet. App. at 81.  An allegation is not sufficient; 
the appellant must submit supporting evidence that would 
"justify a belief by a fair and impartial individual that 
the claim[s] [are] plausible."  38 U.S.C.A. § 5107(a); 
Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

Evidentiary assertions by the claimant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the claimant.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
Therefore, lay statements regarding a medical diagnosis or 
causation cannot constitute evidence to make a claim well 
grounded under 38 U.S.C.A. § 5107(a), if the determinative 
issue is one of medical causation or medical diagnosis.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).

A.  Service Connection for Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to be a contributory cause of death, it 
must be shown that the service-connected disability 
contributed substantially or materially to cause death, or 
that there was a causal relationship between the service-
connected disability and the veteran's death.  38 C.F.R. 
§ 3.312(c)(1).  

Service connection will be granted if it is shown that an 
injury or disease was incurred in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Service connection may also be 
granted for certain chronic disorders, including pulmonary 
tuberculosis, if it becomes manifested to a compensable 
degree within three years from the date of discharge from 
active military service and cardiovascular disease or 
nephritis if it becomes manifested to a compensable degree 
within one year from the date of discharge; or for any 
disease or injury diagnosed after discharge when all of the 
evidence establishes that the disease or injury was incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.303(d), 3.307, 3.309.  

There is no evidence showing that pulmonary tuberculosis, 
cardiovascular disease or nephritis were manifested in 
service.  There is also no indication that the conditions 
were manifested to a compensable degree in the applicable 
presumptive periods following the veteran's discharge from 
active duty.  In fact, the evidence shows that the pulmonary 
tuberculosis was first diagnosed in October 1956, eight years 
after the veteran's discharge from service.  Furthermore, 
while it was noted that his first wife had tuberculosis in 
1950, exposure (to an intervening cause after service) alone 
is not sufficient to establish service connection for the 
condition on a presumptive basis.  (In fact, a clear 
intervening postservice cause would tend to rebut any 
presumption of service connection.)  It must be manifested to 
a compensable degree within the three year period; here, it 
clearly was not.  Numerous chest films dated from November 
1942 to July 1952 were reviewed by a VA radiologist in 
connection with the veteran's service connection claim, but 
it was concluded that there was no evidence of pulmonary 
tuberculosis, or any other chest pathology, on the films.  
Additionally, neither cardiovascular disease nor nephritis 
was diagnosed within one year of the veteran's discharge.  
Adhesive pericarditis and kidney involvement were merely 
noted on the veteran's autopsy report.  There is also no 
competent evidence to show that the pulmonary tuberculosis, 
adhesive pericarditis or kidney problems which caused his 
death were related to the veteran's active military service.  
To the extent that the appellant contends that there is a 
causal relationship, the Board points out that she is not 
competent to provide evidence of medical causation.  See 
Espiritu, Grottveit, supra.  Without competent evidence to 
show that a disability that was incurred in or aggravated by 
service caused or contributed to cause the veteran's death, 
the Board concludes that the appellant's claim of service 
connection for the cause of his death is not well grounded 
and must be denied.  


B.  38 U.S.C.A. § 1151 Claim for DIC Benefits

In pertinent part, 38 U.S.C.A. § 1151 provides that, where 
any veteran shall have suffered an injury, or an aggravation 
of an injury, as a result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability, compensation shall be awarded in the 
same manner as if such disability were service connected.  

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part that, in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from disease or 
injury.  Compensation will not be payable for the continuance 
or natural progress of disease or injuries for which 
hospitalization, etc., was authorized.  In determining 
whether such additional disability resulted from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment, it will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  38 C.F.R.  § 3.358(b)(c).  
The amended 38 C.F.R. § 3.358(c)(3) now provides:  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  

Therefore, the essential elements needed to make a claim 
under Section 1151 plausible are competent evidence of 
additional disability or death of the veteran; evidence of 
hospitalization, medical or surgical treatment, or a course 
of vocational rehabilitation by the VA; and competent 
evidence of a nexus between the additional disability or 
death and the hospitalization, treatment, or vocational 
rehabilitation.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  

Here, the record shows that the veteran was hospitalized 
repeatedly on various occasions from 1957 to 1962 at the East 
Orange VAMC.  He was diagnosed with active, far advanced 
pulmonary tuberculosis in October 1956 and underwent 
chemotherapy and surgical treatment, including a right and 
left upper lobectomy as well as a segmental resection of the 
superior segment of the left lower lobe, in an attempt to 
arrest the condition.  Complications arose during the course 
of his treatment, including an episode of psychosis and the 
development of ulcerated balanitis.  He was transferred to 
the Montrose VAMC where it was determined that these 
conditions were acute and resolved with residuals.  
Additionally, it was discovered in September 1957 that he had 
a non-functioning right kidney.  A VA physician related that 
the right hydronephrosis may be associated with the veteran's 
tuberculosis, but he believed that it was not.  Surgery was 
delayed at that time until the veteran's pulmonary condition 
became less active.  Nonetheless, in October 1957, the 
veteran discharged himself against medical advice.  He was 
then hospitalized at the Essex County Sanitarium where he 
underwent a right nephrectomy.  A VA transfer summary 
reported that the veteran was rehospitalized at the VAMC in 
East Orange in March 1958.  The veteran continued to receive 
treatment, but he died in June 1963 due to pulmonary 
tuberculosis.  An autopsy report also listed adhesive 
pericarditis and liver and kidney involvement as primary 
factors in his death.  The appellant asserts that VA 
treatment caused the veteran's death.  She also asserts that 
experimental drugs were used which caused the damage to his 
right kidney.  However, the appellant has not supported her 
assertions with medical evidence.  There is nothing in the 
record to show that the VA treatment was improper.  There is 
also no indication that the veteran's drug therapy was 
experimental in nature or that it caused the damage to his 
right kidney.  Furthermore, although it was noted that 
complications arose during the course of the veteran's 
treatment (i.e., psychosis and balanitis), these conditions 
resolved leaving no residual disability (and the conditions 
were not listed as factors in his death).  

In short, the appellant has not presented any competent 
evidence to show that the veteran's death was caused or 
hastened by VA treatment, and as previously noted above, she 
is not competent to provide such evidence through her own 
opinion.  See King, supra.  Without medical evidence showing 
a nexus between the VA treatment in question and the 
veteran's death, the Board concludes that the claim for DIC 
benefits under 38 U.S.C.A. § 1151 is also not well grounded 
and must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

DIC benefits under 38 U.S.C.A. § 1151 based on treatment and 
surgery at a VA facility in the 1960's are denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

